Name: Commission Implementing Directive (EU) 2018/1027 of 19 July 2018 amending Council Directive 66/402/EEC as regards isolation distances for Sorghum spp. (Text with EEA relevance.)
 Type: Directive_IMPL
 Subject Matter: means of agricultural production;  plant product;  agricultural policy;  marketing;  agricultural activity
 Date Published: 2018-07-20

 20.7.2018 EN Official Journal of the European Union L 184/4 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2018/1027 of 19 July 2018 amending Council Directive 66/402/EEC as regards isolation distances for Sorghum spp. (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 21a thereof, Whereas: (1) The conditions for seed production provided for in Directive 66/402/EEC are based on the international standards established by the Seed Scheme of the Organisation for Economic Cooperation and Development (OECD). (2) At the 2017 Annual Meeting of the OECD on Seed Schemes, the standard for isolation distances for the cultivation of Sorghum spp. was amended especially to take into account areas where the presence of S. halepense or S. sudanense is a particular cross-pollination issue. (3) Directive 66/402/EEC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 66/402/EEC Annex I to Directive 66/402/EEC is amended in accordance with the Annex to this Directive. Article 2 Transposition 1. Member States shall adopt and publish, by 31 December 2018 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2019. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall immediately communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 19 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ 125, 11.7.1966, p. 2309/66. ANNEX Point 2 of Annex I to Directive 66/402/EEC is replaced by the following: 2. The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesirable foreign pollination: Crop Minimum distance Phalaris canariensis, Secale cereale other than hybrids:  for the production of basic seed 300 m  for the production of certified seed 250 m Sorghum spp.  for the production of basic seed (*1) 400 m  for the production of certified seed (*1) 200 m xTriticosecale, self-pollinating varieties  for the production of basic seed 50 m  for the production of certified seed 20 m Zea mays 200 m The minimum distances listed in the table above may be disregarded if there is sufficient protection from any undesirable foreign pollination. (*1) In the areas where the presence of S. halepense or S. sudanense is a particular cross-pollination issue, the following shall apply: a) crops to produce basic seed of Sorghum bicolor or its hybrids must be isolated not less than 800 m from any source of such contaminating pollen; b) crops to produce certified seed of Sorghum bicolor or its hybrids must be isolated not less than 400 m from any source of such contaminating pollen.